                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-0051-WJM-SKC
Consolidated with Civil Action No. 18-cv-2000-WJM-STV

TODD COPE,

      Plaintiff,

v.

AUTO-OWNERS INSURANCE COMPANY,

      Defendant.

      and

KENNETH MERRITT and
CHRISTY MERRITT,

      Plaintiffs,

v.

AUTO-OWNERS INSURANCE COMPANY,

      Defendant.


                        ORDER GRANTING DEFENDANT’S
                    MOTION TO CONSOLIDATE RELATED CASES


      Before the Court is Defendant’s Motion to Consolidate (“Motion to Consolidate”

or “Motion”; ECF No. 47). Defendant requests that the Court consolidate 18-cv-0051-

WJM-SKC and 18-cv-2000-WJM-STV (the “Merritt lawsuit”) into one action. For the

reasons set forth below, Defendant’s Motion to Consolidate is granted.

                                  I. BACKGROUND

      In November 2013, Kenneth and Christy Merritt (the “Merritts”), were passengers
in a vehicle driven by Plaintiff Todd Cope (“Plaintiff”). (ECF No. 5 ¶¶ 7, 10.) Plaintiff, an

employee of Rocky’s Auto, Inc. (“Rocky’s Auto”), was driving the Merritts to a nearby

bank to obtain funds to purchase a vehicle from Rocky’s Auto. (Merritt, ECF No. 25 at

5.) While stopped at a red traffic light, Plaintiff’s vehicle was hit from behind by a

motorist (“Motorist”). (Merritt, ECF No. 6 ¶ 11.)

       Plaintiff and the Merritts allegedly sustained serious injuries from the car crash

and both filed separate lawsuits against the Motorist in Colorado state court. (ECF No.

5 ¶¶ 7, 10; Merritt, ECF No. 6 ¶¶ 45–46.) These actions were subsequently combined

and, on the eve of trial, Plaintiff and the Merritts settled their liability claims against the

Motorist for a global settlement amount of $1,400,000. (ECF No. 5 ¶¶ 10–11.)

       Plaintiff and the Merritts, however, allege that the Motorist did not have sufficient

automobile liability insurance to cover the injuries, losses, and damages they sustained

as a result of the collision. (ECF No. 5 ¶ 12; Merritt, ECF No. 6 ¶¶ 73–75.) Thus,

Plaintiff and the Merritts sought to recover underinsured-motorist (“UIM”) benefits from

Defendant pursuant to an automobile policy for UIM coverage Defendant had issued to

Rocky’s Auto. (ECF No. 5 ¶¶ 13–15, 21; Merritt, ECF No. 6 ¶¶ 76–77.) After reviewing

their claims, Defendant determined that Plaintiff and the Merritts were not entitled to

UIM benefits because their total damages did not exceed the Motorist’s limit of liability

insurance. (ECF No. 29 at 3–4; Merritt, ECF No. 25 at 6–7.)

       On November 14, 2017, Plaintiff filed the current action against Defendant in

Colorado state court, seeking to recover UIM benefits, a statutory penalty, and fees.

(ECF Nos. 1, 5, 29 at 2.) The case was removed to this Court on diversity jurisdiction

grounds on January 8, 2018. (ECF No. 1.) In July 2018, the Merritts filed a complaint

                                                2
against Defendant in Colorado state court and the case was likewise removed to this

Court on diversity jurisdiction grounds. (Merritt, ECF No. 1.) In that lawsuit, the Merritts

seek to recover UIM benefits, a statutory penalty, and fees. (Merritt, ECF Nos. 6 & 25

at 5.)

         Soon after the Merritt lawsuit was removed to this Court, Defendant filed a

Motion to Consolidate this action with the Merritt lawsuit. (ECF No. 47.) Plaintiff has

not filed a response to the Motion and, according to Defendant, Plaintiff’s attorney

“indicated that Plaintiff Todd Cope takes no position on this [M]otion.” (Id. at 1.) The

Merritts, however, object to Defendant’s Motion. (ECF No. 51.)

                                   II. LEGAL STANDARD

         Rule 42(a) provides that “[i]f actions before the court involve a common question

of law or fact, the court may . . . consolidate the actions . . . .” Fed. R. Civ. P. 42(a)(2).

The decision whether to consolidate actions involving common questions of law or fact

is committed to the sound discretion of the district court. Shump v. Balka, 574 F.2d

1341, 1344 (10th Cir. 1978). The purpose of Rule 42(a) is “to give the court broad

discretion to decide how cases on its docket are to be tried so that the business of the

court may be dispatched with expedition and economy while providing justice to the

parties.” Breaux v. Am. Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004).

         “In exercising its discretion, the court should take into consideration whether

judicial efficiency is best served by consolidation.” Otter Prods., LLC v. Treefrog Devs.,

Inc., 2013 WL 490964, at *1 (D. Colo. Feb. 7, 2013). “The court generally weighs the

saving of time and effort that consolidation would produce against any inconvenience,

delay, or expense that consolidation would cause.” Id.

                                               3
                                         III. ANALYSIS

A.     Duty to Confer

       As an initial matter, the Court will address the Merritts’ contention that Defendant

violated D.C.COLO.LCivR 7.1(a) when it allegedly failed to confer with the Merritts’

counsel prior to filing the Motion to Consolidate.1 In particular, the Merritts argue that

“[a]t no time did Defendant Auto Owners ever consult with, or confer with, Counsel for

[the Merritts]” in regard to the Motion. (ECF No. 51 at 1.) In its reply, Defendant asserts

that it was only required to confer with Plaintiff’s counsel. (ECF No. 52 at 3.) In other

words, Defendant contends that it did not have a duty to confer with the Merritts’

counsel since the Merritts are not an opposing party in this action and thus their counsel

cannot be considered to be “opposing counsel” within the meaning of Local Rule 7.1(a).

       The Court need not address whether the Merritts’ counsel is “opposing counsel”

within the meaning of Local Rule 7.1(a) because the Court finds that Defendant

adequately conferred. Defendant contends that, prior to filing the Motion, its attorney

called the Merritts’ counsel to confer about consolidating the two actions. (Id.)

Defendant claims that during the conferral call, counsel for the Merritts requested a

copy of the scheduling order so he could further consider the request to consolidate.

(Id.) The following e-mail sent by the Merritts’ counsel six days before the Motion was

filed establishes that such correspondence took place:

               Have you forwarded the Scheduling Order as we discussed?
               I will be glad to look at that with regard to your consolidation


       1
         The relevant portion of Local Rule 7.1(a) states: “Before filing a motion, counsel for the
moving party or an unrepresented party shall confer or make reasonable good faith efforts to
confer with any opposing counsel or unrepresented party to resolve any disputed matter.”

                                                 4
               request. Then I will let you know my position.

(ECF No. 52-1 at 2 (emphasis added).) Defendant asserts that it sent the requested

scheduling order the same day, but did not hear back from the Merritts’ counsel in

regard to his “position” on the matter. (ECF No. 52 at 4–5.) Six days later, Defendant

filed the Motion. After reviewing this correspondence, the Court finds that Defendant

made reasonable efforts to confer with the Merritts’ counsel before filing the Motion and

thus was in compliance with Local Rule 7.1(a).

       The Merritts also fault Defendant for not serving them a copy of the Motion for

Consolidation. (ECF No. 51 at 1–2.) However, such criticism is misplaced. Under

D.C.COLO.LCivR 42.1, Defendant was not required to serve the Merritts a copy of the

Motion. Instead, Local Rule 42.1 simply required Defendant to file a notice in the Merritt

lawsuit of its Motion to Consolidate.2 Since Defendant filed such a notice, it complied

with Local Rule 42.1. (See Merritt, ECF No. 17.)

B.     Motion to Consolidate

       1.      Common Question of Law or Fact

       In its Motion, Defendant argues that since the instant case and the Merritt lawsuit

“involve questions of law and fact” that “are materially identical,” it is within the Court’s

discretion to consolidate the two cases pursuant to Federal Rule of Civil Procedure

42(a). (ECF No. 47 ¶¶ 1–2.) In support of this argument, Defendant emphasizes how

the two lawsuits “involve the same policy limit, same policy provisions, same car



       2
         The pertinent part of Local Rule 42.1 states: “A notice of filing of a motion to
consolidate shall be filed by the movant as a party or, with the assistance of the clerk, as an
interested party in all other cases proposed for consolidation.”

                                                 5
accident, same claim handlers, same core legal issues, same collective underlying

settlement that supports [Defendant’s] principal claim decisions, and other essential

similarities.” (ECF No. 52 at 6; see ECF No. 47 ¶¶ 2–10.)

       In their response, the Merritts appear to concede that the two lawsuits involve

common questions of fact (see ECF No. 51 ¶ 2), but instead argue that there are

differing questions of law. In particular, they argue that the Merritt lawsuit “would likely

require different proof and presentation of evidence.” (Id. ¶ 3.) In addition, the Merritts

contend that since their “‘Bad Faith’ claims apply to both Kenneth Merritt and Christy

Merritt,” they “are ostensibly different than the [Bad Faith] claims of [Plaintiff] in this

respect.” (Id.)

       The Court finds the Merritts’ arguments to be unconvincing. The record clearly

establishes that the two actions share common questions of law and fact. Both lawsuits

revolve around the same car crash, the same UIM insurance policy, the same global

settlement agreement, and the same practices used by Defendant in evaluating UIM

claims. Moreover, Rule 42(a) does not require every question of law (or fact) to be

common in both actions. Instead, under Rule 42(a), the Court need only find “a

common question of law or fact” in order to trigger the balancing portion of the analysis.

Such common questions exist in these two cases.

       A review of the complaints clearly shows that Plaintiff and the Merritts’ claims for

breach of contract and violation of Colorado’s insurance statutes are nearly identical.

(See ECF No. 5 ¶¶ 40–50; see also Merritt, ECF No. 6 ¶¶ 129–140, 170–178.) In

addition, every defense asserted by Defendant in the Merritt lawsuit is being asserted

by Defendant in the instant action. (See ECF No. 15 at 10–12; see also Merritt, ECF

                                               6
No. 19 at 16–18.) Moreover, even if the Court were to find that the two actions do not

have common questions of law, it is clear that the two cases could be consolidated as

they indisputably have common questions of fact.

       2.     Judicial Efficiency

       Defendant provides several reasons as to why judicial efficiency is best served

through consolidation. In particular, Defendant notes how Plaintiff and the Merritts will

likely seek many of the same depositions, claim materials, claim notes, emails, and

other documents common to their UIM insurance claims. (ECF No. 47 ¶ 12.)

Moreover, Defendant asserts that “[i]t would waste the Court’s resources and time to

require two district judges, two magistrate judges, two clerks, two courtroom deputies,

and two of everything else to be engaged in litigating two actions that are in most

respects materially the same.” (Id. ¶ 13.) Thus, Defendant claims that the “expenses

involved in discovery and litigation would be increased by unnecessary duplication of

effort if this action and Merritt are kept separate.” (Id. ¶ 11.)

       In their response, the Merritts do not appear to dispute that efficiencies could be

gained through consolidation. Instead, the Merritts’ objection focuses on their fear that

consolidation would force them to adhere to the trial parameters, case schedule, and

discovery deadlines and limitations of the instant action, which they believe would be

inadequate to meet the needs of a consolidated action. (ECF No. 51 ¶¶ 7–10, 13.) This

fear, however, is entirely misplaced since a revised scheduling order can sufficiently

address such concerns. Thus, in granting the Motion, the Court will direct the parties to

contact U.S. Magistrate Judge S. Kato Crews to develop an appropriate revised

scheduling order.

                                               7
      After a careful review, the Court finds that judicial efficiency is best served by

consolidating these two actions. Through consolidation, the parties and the Court can

avoid unnecessary duplications of time and effort in litigating two cases that share

common questions of law and fact. In addition, the Court finds that consolidation will

not prejudice any party by causing undue delay. If a party was to be prejudiced by

delay, it would be the parties to the instant action. However, Defendant is the one

moving for consolidation and Plaintiff has not objected to the Motion. Moreover,

Defendant has stated that it does not object to the Court entering a new scheduling

order that meets the needs of the consolidated action. (ECF No. 51 at 2.) Finally, the

Court concludes that any inconvenience that consolidation could cause the parties is

greatly outweighed by the efficiencies it would produce. Accordingly, in the interest of

judicial efficiency, the Court grants Defendant’s Motion to Consolidate.

                                   IV. CONCLUSION

      For the reasons set forth above, the Court ORDERS as follows:

1.    Defendant’s Motion to Consolidate (ECF No. 47) is GRANTED;

2.    In accordance with the Court’s inherent power to control its docket, and in

      accordance with Federal Rule of Civil Procedure 42(a), the following cases are

      CONSOLIDATED: Civil Action No. 18-cv-0051-WJM-SKC and 18-cv-2000-WJM-

      STV;

3.    Civil Action No. 18-cv-0051-WJM-SKC shall be the lead case and all future filings

      shall be made in this action;

4.    All settings in Civil Action No. 18-cv-2000-WJM-STV are VACATED;

5.    The Clerk and parties shall amend the caption of this case to reflect the

                                             8
     consolidation of the two cases (as shown in the caption of this Order);

6.   Pursuant to D.C.COLO.LCivR 40.1(d)(4)(C), the Clerk is directed to reassign the

     magistrate judge referral duties in Civil Action No. 18-cv-2000-WJM-STV to U.S.

     Magistrate Judge S. Kato Crews;

7.   The Clerk shall re-docket ECF Nos. 6, 19, 24, and 25 from Civil Action No.

     18-cv-2000-WJM-STV onto the above-captioned docket;

8.   The Clerk shall docket a copy of this Order in Civil Action No. 18-cv-2000-WJM-

     STV; and

9.   The parties are directed to jointly contact Judge Crews’s Chambers no later than

     January 9th, 2019 for the purpose of scheduling a status conference to discuss,

     without limitation, preparation of a revised Scheduling Order consistent with this

     Order, and such further proceedings as Judge Crews deems appropriate.


     Dated this 7th day of January, 2019.

                                                BY THE COURT:




                                                William J. Martínez
                                                United States District Judge




                                            9
